Title: From George Washington to the U.S. Senate and House of Representatives, 8 April 1796
From: Washington, George
To: United States Senate and House of Representatives


        
          United States April 8th 1796
          Gentlemen of the Senate and of the House of Representatives
        
        By an Act of Congress passed in the 26th of May 1790 it was declared that the Inhabitants of the territory of the United States south of the river Ohio, should enjoy all the privileges, benefits and advantages set forth in the ordinance of Congress for the government of the territory of the United States north-West of the river Ohio; and that the government of the said territory south of the Ohio should be similar to that which was then exercised in the territory north-West of the Ohio; exept so far as was otherwise provided in the conditions expressed in an Act of Congress passed the 2d of April 1790, entitled “An Act to accept a cession of the claims of the State of North Carolina to a certain district of Western territory.[”]
        Among the privileges, benefits and advantages thus secured to the Inhabitants of the territory south of the Ohio, appear to be the right of forming a permanent Constitution and State

Government and of admission as a State, by its delagates, into the Congress of the United States on an equal footing with the original States in all respects whatever, when it should have therein Sixty thousand free inhabitants: provided the Constitution and Government so to be formed should be Republican, and in conformity to the principles contained in the Articles of the said Ordinance.
        As proofs of the several requisites to entitle this territory south of the River Ohio to be admitted, as a State into the Union, Governor Blount has transmitted a return of the enumeration of its Inhabitants, and a printed copy of the Constitution and form of Government on which they have agreed which with his Letters accompanying the same, are herewith laid before Congress.
        
          Go. Washington.
        
      